UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6262



KEVIN JOHNSON,

                                            Plaintiff - Appellant,

          versus


JERRY KILGORE, Attorney General; GENE JOHNSON,
Director, Virginia Department of Corrections;
RONALD   J.   ANGELONE,   Director,   Virginia
Department of Corrections; FRED SCHILLING,
Health Services, Director, Virginia Department
of Corrections; LINDA SHIELDS, Food Services,
Director, Virginia Department of Corrections;
LARRY HUFFMAN, Regional Director, Virginia
Department of Corrections; TRACY RAY, Warden
Chief, Red Onion State Prison; DANIEL BRAXTON,
Warden Chief, Red Onion State Prison; JERRY
ARMENTROUT, Assistant Warden, Red Onion State
Prison; YVONNE TAYLOR, Treatment Program
Supervisor, Red Onion State Prison; RICHARD
FLEMING, Security Chief, Red Onion State
Prison; LARRY COLLINS, Disciplinary Hearing
Officer, Red Onion State Prison; D. MCKNIGHT,
Food Services Supervisor, Red Onion State
Prison; DOCTOR OWENS, Optometrist, Red Onion
State Prison; DOCTOR WILLIAMS, Medical Doctor,
Red Onion State Prison; V. PHIPPS, Nursing
Director,   Red   Onion   State   Prison;   L.
HOLSAPPLE, Licensed Practical Nurse, Red Onion
State Prison; H. BOLLING, Licensed Practical
Nurse, Red Onion State Prison; W. STIDHAM,
Licensed Practical Nurse, Red Onion State
Prison; J. DEEL, Licensed Practical Nurse, Red
Onion State Prison; D. LESTER, Licensed
Practical Nurse, Red Onion State Prison; D.
MOORE, Licensed Practical Nurse, Red Onion
State Prison; T. PHIPPS, Licensed Practical
Nurse, or Registered Nurse, Red Onion State
Prison; P. MULLINS, Registered Nurse, Red
Onion State Prison; T. ADAMS, Institutional
Investigator, Red Onion State Prison; O'QUINN,
Prison Guard, Red Onion State Prison; STANLEY,
Prison Guard, Red Onion State Prison; J.
KISER, Prison Guard, Captain, Red Onion State
Prison; D. TURNER, Prison Guard, Captain, Red
Onion State Prison; R. FOWLER, Prison Guard,
Lieutenant, Red Onion State Prison; K. MCCOY,
Prison Guard, Lieutenant, Red Onion State
Prison; S. DEEL, Prison Guard, Sergeant, Red
Onion State Prison; L. FLEMING, Prison Guard,
Sergeant, Red Onion State Prison; T. WOOD,
Prison Guard, Sergeant, Red Onion State
Prison; J. VITATOE, Prison Guard, Red Onion
State Prison; J. BOWEN, Prison Guard, Red
Onion State Prison; S. LONG, Prison Guard, Red
Onion State Prison; C. BRANHAM, Prison Guard,
Red Onion State Prison; R. PHIPPS, Prison
Guard, Red Onion State Prison; S. BUNCH,
Mailroom Clerk, Red Onion State Prison; T.
PEASE, Mailroom Clerk, Red Onion State Prison;
S. MULLINS, Mailroom Clerk, Red Onion State
Prison; F. TAYLOR, Grievance Coordinator, Red
Onion State Prison; R. MULLINS, GC, Red Onion
State Prison; M. BOLLING, GC, Red Onion State
Prison; N. SUTHERLAND, GC, Red Onion State
Prison; J. JOHNSON, GC, Red Onion State
Prison; P. PERRIGAN, GC, Red Onion State
Prison; Q. REYNOLDS, Counselor, Red Onion
State Prison; TILLER, Counselor, Red Onion
State Prison; STANLEY YOUNG, Warden Chief,
Wallens Ridge State Prison; ADAM HARVEY,
Assistant Warden, Wallens Ridge State Prison;
T. YATES, Security Chief, Wallens Ridge State
Prison; S. E. RIDER, GC, Wallens Ridge State
Prison; M. HALL-GALLIHAR, Counselor, Wallens
Ridge State Prison; G. BAKER, Counselor,
Wallens Ridge State Prison; T. PHILLIPS,
Prison Guard, Red Onion State Prison; C.
SALYERS, Prison Guard, Wallens Ridge State
Prison; GEORGE ALLEN, III, Virginia Governor;
JAMES GILMORE, Virginia Governor; MARK WARNER,
Governor,

                                          Defendants - Appellees.



                              - 2 -
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:05-cv-00728-JLK)


Submitted:   November 20, 2006           Decided:   December 27, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 - 3 -
PER CURIAM:

          Kevin Johnson appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

motion for reconsideration.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   Johnson v. Kilgore, No. 7:05-cv-00728-JLK

(W.D. Va. Jan. 6 and Feb. 7, 2006).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                               - 4 -